PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Ford Global Technologies, LLC
Application No. 16/547,203
Filed: 21 Aug 2019
For: SYSTEM AND METHOD FOR IMPROVING TRACTION OF A VEHICLE THAT INCLUDES TWO ELECTRIC MACHINES
:
:
:
:	DECISION ON PETITION
:	UNDER 37 C.F.R. § 1.144
:
:

This decision is in response to the petition under 37 C.F.R  § 1.144 filed February 3, 2022 requesting withdrawal of the Restriction requirement made in the Office action of February 20, 2021 and finalized in the Office action of July 13, 2021. 

This petition is DISMISSED as MOOT.

A review of the prosecution shows that the Applicant timely traversed the restriction requirement in the response filed June 21, 2021. In the instant petition, Petitioner correctly asserts that the Examiner did not establish a prima facie serious burden with respect to the search and examination of the claims because of substantial overlap in the subject matter between the three groups of claims (Groups I-III.) A review of the specification also shows that Groups I and II are not correctly categorized as “related distinct methods” MPEP § 806.05(j).  These claims are as discussed in MPEP § 806.03 “different definitions of the same disclosed subject matter, varying in breadth or scope of definition” directed to a single embodiment and so restriction is improper between these groups. However, since the filing of the instant petition a Notice of Allowance was issued on April 19, 2022, withdrawing the restriction requirement and rejoining the previously unexamined claims. The relief requested by Petitioner has already been granted and the issues raised in the petition of  February 3, 2022 are considered moot. The petition is hereby dismissed. 

Any questions regarding this decision may be directed to Ruth Ilan, Quality Assurance Specialist, at (571) 272-6673



/JAMES P TRAMMELL/____________________
James Trammell, Director
Patent Technology Center 3600
(571)-272-6712

JT/ri/4/15/2022